—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Wade, J.), rendered September 12, 1991, convicting him of unauthorized use of a vehicle in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, the indictment is dismissed, and the matter is remitted to the Supreme Court, Kings County, for the purpose of entering an order in its discretion pursuant to CPL 160.50.
The defendant was convicted of unauthorized use of a vehicle in the second degree. The complainant testified that the car he rented was stolen and he never saw it again. The police officer who arrested the defendant never testified that the car that the defendant was driving was the same car that was stolen from the complainant. Therefore, the prosecution failed to prove that the defendant lacked the consent of the owner of the car to drive the vehicle. Viewing the evidence adduced at the trial in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was not legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Sullivan, J. P., Lawrence, Copertino and Santucci, JJ., concur.